              Case 1:20-cv-01465-SAB Document 13 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JONATHAN JACOBSON,                                  Case No. 1:20-cv-01465-SAB-HC

12                  Petitioner,                          ORDER GRANTING PETITIONER’S
                                                         SECOND APPLICATION FOR EXTENSION
13           v.                                          OF TIME TO FILE OPPOSITION
14   CESAR SARAY,                                        MEMORANDUM

15                  Respondent.                          ORDER VACATING HEARING SET FOR
                                                         MARCH 10, 2021
16
                                                         (ECF No. 12)
17

18          Petitioner, represented by counsel, is proceeding with a petition for writ of habeas corpus
19 pursuant to 28 U.S.C. § 2254.
20          On December 11, 2020, Respondent filed a motion to dismiss. (ECF No. 8). On
21 December 30, 2020, the Court granted Petitioner a thirty-day extension of time to file an

22 opposition. (ECF No. 11). On February 1, 2021, Respondent filed a second application for an

23 extension of time to file an opposition to Respondent’s motion to dismiss due to counsel’s

24 deadlines for appellate briefs in other case matters. (ECF No. 12). Although the Court will grant

25 this extension, the “cause” described here is typical of litigation practice and is not a basis for

26 any further extension. No further extensions of time will be granted absent a showing of good
27 cause, not present here.

28


                                                     1
              Case 1:20-cv-01465-SAB Document 13 Filed 02/02/21 Page 2 of 2


 1          The parties are advised that due to the impact of habeas cases on the Court’s docket and

 2 the Court’s desire to have cases decided in an expedient manner, requests for modification of the

 3 briefing scheduling will not routinely be granted.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5      1. Petitioner is granted to and including March 5, 2021 to file an opposition to the motion to

 6          dismiss;

 7      2. Any reply shall be filed within seven (7) days after the opposition is served; and

 8      3. The hearing on the motion to dismiss currently set for March 10, 2021 is VACATED and

 9          will be rescheduled, if necessary.

10
     IT IS SO ORDERED.
11

12 Dated:     February 2, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
